                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 JOSEPH PARANTEAU,

                         Petitioner,              CV 19-77-GF-BMM-JTJ
 vs.

 PAT MCTIGHE; STATE OF                         ORDER ADOPTING MAGISTRATE
 MONTANA; ATTORNEY GENERAL                        JUDGE’S FINDINGS AND
 OF THE STATE OF MONTANA,                          RECOMMENDATIONS
                         Respondents.



       Petitioner Joseph Paranteau (“Paranteau”) filed this action under 28 U.S.C.

§ 2254. (Doc. 1.) Paranteau pleaded guilty in Montana State District Court to

criminal endangerment, a felony, in violation of § 45-5-207, MCA. (Doc. 5 at 2.)

The state court sentenced Paranteau to ten years at the Montana State Prison. (Id.)

Paranteau argues in his habeas claim that the charge he pleaded guilty to was only

a misdemeanor, if even that. (Doc. 1 at 4.) Paranteau also argues that he did not

receive the plea agreement that the County Attorney promised, which contained a

five-year commitment to the Montana Department of Corrections, with all time

suspended. (Id. at 5.)




                                         1
        United States Magistrate Judge John Johnston issued Findings and

Recommendations on February 12, 2020. (Doc. 5.) Judge Johnston recommended

that the Court deny Paranteau’s claims because Paranteau has not established a

federal constitutional violation. (Id. at 5, 12.) Judge Johnston notified Paranteau

that he had 14 days to object to the Findings and Recommendations. (Doc. 5 at 12-

13.)

        Paranteau has not filed objections to the Findings and Recommendations.

The parties have waived the right to de novo review thereof. 28 U.S.C.

§ 636(b)(1)(C). Absent objection, this Court reviews findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). Reviewing for clear error and finding none, IT IS ORDERED

that:

   1. Judge Johnston’s Findings and Recommendations (Doc. 5) are ADOPTED

IN FULL.

   2. Paranteau’s Petition (Doc. 1) is DENIED.



                                           2
  3. The Clerk of Court is directed to enter judgment in favor of Respondents and

against Petitioner.

  4. A certificate of appealability is DENIED. The Clerk of Court is directed to

have the docket reflect that the Court certifies, pursuant to Rule 24(a)(3)(A) of the

Federal Rules of Appellate Procedure, that any appeal of this decision would not

be taken in good faith. Paranteau has not made a substantial showing that he was

deprived of a constitutional right. Reasonable jurists would find no basis to

encourage further proceedings at this time.

     DATED this 27th day of February, 2020.




                                         3
